Citation Nr: 1312070	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  07-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1995 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Court of Appeals for Veterans Claims (Court) held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, the records reflects that the Veteran has already been awarded entitlement to a TDIU rating effective July 3, 2007.  Accordingly, additional consideration of the issue of TDIU is not required.

The Veteran's appeal was remanded by the Board in May 2012 so that the RO/AMC could obtain and associate with the claims file copies of the Veteran's records that were found in Vista Imaging as well as all of the Veteran's post-March 2011 treatment records from the Puget Sound and Salem VA Medical Centers, and provide the Veteran with an examination for his left knee disorder.  These records were obtained and associated with the claims file, and the Veteran was provided an appropriate VA examination in July 2012.  Accordingly, the Board finds that there has been substantial compliance with the directives of the May 2012 remand in this case, such that an additional remand to comply with those directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's left knee disorder is manifested by flexion to no less than 120 degrees, with pain beginning at 120 degrees, and extension to no greater than 5 degrees, with evidence of torn cartilage.



CONCLUSION OF LAW

The criteria for an initial rating greater than a 20 percent for a left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5263 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A letter dated in September 2005 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A letter dated in April 2006 notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as the purpose that the notice was intended to serve has been fulfilled.  The filing of a notice of disagreement with an initial rating of the disability also does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See Dingess/Hartman, 19 Vet. App. at 486; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's records from the Social Security Administration (SSA) have also been obtained and associated with the claims file.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The VA examinations conducted in October 2005, April 2006, August 2006, and July 2012 are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each examination report contains the Veteran's reported symptomatology and the clinical findings determined by physical examination, as well as the information gleaned from radiology testing, and comments on the extent to which functional loss resulted from the Veteran's service-connected disability.

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.4.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Here, the Veteran initially filed his claim for entitlement to service connection for a left knee disorder in September 2005.  In a February 2006 rating decision, the RO granted entitlement to service connection for left knee chondromalacia and chronic strain, and assigned a 10 percent evaluation effective August 8, 2005, under Diagnostic Code 5261.  The Veteran filed a timely notice of disagreement in March 2006, and in a March 2008 rating decision, the RO assigned a 20 percent evaluation effective August 8, 2005, under Diagnostic Code 5258.  This rating decision also assigned a temporary 100 percent evaluation effective January 5, 2006, based on surgical or other treatment necessitating convalescence, and a 20 percent evaluation was again assigned from April 1, 2006.  

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by X-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Additionally, VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2012); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is X-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59). 

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to zero degrees.  See 38 C.F.R. § 4.71, Plate II (2012).  Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  A 40 percent rating is warranted when extension is limited to 30 degrees and a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5261.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

Service treatment records reveal that the Veteran had a partial tear of the anterior cruciate ligament (ACL) as well as a meniscal tear, and that he underwent arthroscopic surgery and a left knee mass excision of the left knee.  He was later provided with a physician-directed Medical Evaluation Board examination in March 2005, at which time range of motion testing revealed left knee flexion limited to 134 degrees.  The left knee appeared to exhibit mild medial joint line tenderness as well as tenderness over the area of incision.  There was negative McMurray testing and Lachman testing, and no evidence of varus or valgus laxity.  

The Veteran was provided a VA examination in October 2005, at which time he was diagnosed as having chondromalacia and chronic strain.  Subjectively, the Veteran reported an inability to run as well as flare-ups after prolonged standing, inclined walking, and climbing.  He further indicated swelling and collection of fluid in the left knee joint.  Upon objective examination, the left knee appeared one centimeter larger and more rounded than the right knee, indicating some amount of parapatellar fluid.  Range of motion testing revealed flexion to 130 degrees and extension to zero degrees; following repetitive motion, there was flexion to 120 degrees and extension to 5 degrees.  There was no laxity in the left knee, although there was tenderness upon patellar pressure.  Also, the Veteran was unable to squat up and down.  X-rays were within normal limits, with no evidence of bony abnormality or arthritis.  

The Veteran underwent private arthroscopic ACL repair in January 2006 to treat internal derangement of the left knee.  At that time, the cartilage of the lateral labial plateau and lateral femoral condyle were largely intact; the medial compartment had a tear of the meniscus involving the anterior horn; the cartilage of the medial tibial plateau and medial femoral condyle were intact; the posterior cruciate ligament was largely intact; and the anterior cruciate ligament was torn.  

The Veteran was provided a VA examination in April 2006, at which time he was diagnosed as having torn ACL and medial and lateral meniscus of the left knee status post surgical repairs.  Subjectively, the Veteran reported weakness, an inability to squat or kneel, swelling, fluid collection around the joint, giving way, locking, and constant, localized, sharp, aching pain.  However, the Veteran conceded that his left knee disorder did not result in incapacitation.  There was no prosthetic implants of the knee joint.  Upon objective examination, there was no evidence of abnormal weight bearing and the Veteran's posture and gait were within normal limits.  There was evidence of edema, joint effusion, crepitus, tenderness, and 5 arthroscopy scars, each 1.0 centimeter by 0.2 centimeter and level with no abnormalities.  Range of motion testing revealed flexion to 140 degrees and extension to zero degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Anterior and posterior cruciate ligament stability testing, medial and lateral collateral ligament stability testing, and medial and lateral meniscus stability testing of the left knee were all within normal limits.  In addition, X-ray findings were within normal limits.  The effect of the condition on the Veteran's usual occupation was limited running, kneeling, squatting, climbing, and no prolonged standing or walking.  

The Veteran was provided a VA joints examination in August 2007, at which time it was noted that there was no radiographic evidence of left knee chondromalacia, and subjective complaints of left knee pain with no clinical evidence of significant range of motion limitation.  Subjectively, he reported deformity, giving way, instability, stiffness, weakness, locking episodes several times per week, warmth, redness, tenderness, one episode of effusion, and pain.  He denied any incoordination, decreased speed of joint movement, dislocation, subluxation, or flare-ups of joint disease.  However, upon objective physical examination, although there was evidence of painful movement, there was no clicking, snapping, grinding, instability, or patellar or meniscus abnormality.  Range of motion testing revealed flexion to 130 degrees and extension to zero degrees, with no objective evidence of pain.  Although there was objective evidence of pain following repetitive motion, there were no additional limitations following three repetitions of range of motion.  X-rays of the left knee revealed no evidence of fracture or dislocation, although small joint effusion was present.  The examiner concluded that the Veteran's left knee disability had no effects on his usual daily activities.  

In correspondence dated in July 2007, the Veteran's VA primary care physician indicated that he was followed at the VA for multiple medical and orthopedic conditions, to include status post two left knee arthroscopic surgeries in 1999 and 2006.  The physician opined that the Veteran should avoid lifting weights and physically strenuous work, and avoid jobs that are physically and mentally stressful.  

Range of motion testing conducted in November 2007 during the development of the Veteran's SSA claim revealed left knee flexion to 130 degrees and extension to -5 degrees.  Subjectively, the Veteran complained of chronic pain, swelling, and buckling.  Upon objective examination, there were portal scars, tenderness to palpation, and mild swelling.  He was diagnosed as having left knee osteoarthritis.  

The Veteran was provided with his most recent VA examination in July 2012, at which time he was diagnosed as having patellofemoral syndrome, five degree flexion contracture, and mild effusion of the left knee.  Subjectively, the Veteran reported swelling, weakness, stiffness, locking, and constant pain of the left knee.  In addition, he reported falling 5 times over the past year.  Upon objective examination, the Veteran walked with a marked left limp and wore a hinged left knee brace.  There was tenderness over the edge of the patellofemoral joint as well as tenderness of the patellar tendon.  There was tenderness but no swelling in the prepatellar and popliteal areas of the left knee.  Mild effusion was also noted.  There was +1 laxity of the anterior cruciate ligament, with no evidence of laxity in the posterior cruciate ligament, medial collateral ligament, or lateral collateral ligament.  McMurray's testing was negative for catching or partial locking of the left knee.  

Knee and ankle reflexes were normal and 2+.  Muscle strength was normal in the knee, and there was no atrophy of the distal thighs or calves.  Sensation was intact to light touch in the thighs, legs, and feet, with no numbness.  The Veteran's knee scars, which measured 6 millimeters to 1 centimeter in length, were not tender or numb.  There was negative straight leg raising and no evidence of sciatica.  Range of motion testing revealed flexion to 130 degrees, with pain at 120 degrees, and extension to 5 degrees.  Following four ranges of motion of the left knee, there was no additional loss of range of motion due to pain.  Additionally, there was no weakness, lack of endurance, or incoordination, with pain having the greatest functional impact on the Veteran's left knee.  X-rays revealed no fracture or dislocation of the left knee, and no significant narrowing of the medial joint space compartments or patellofemoral compartment.  There was also no evidence of suprapatellar effusions and no significant osteoarthritis.  The examiner concluded that the functional impairment of the Veteran's left knee was moderately severe.  

Here, the Veteran's left knee disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  As indicated in the evidence above, the Veteran was found to have torn cartilage in the left knee on several occasions.  However, 20 percent is the highest schedular rating available under this Diagnostic Code.  Therefore, a higher schedular rating under Diagnostic Code 5258 is not for application.  

Limitation of motion of the leg is evaluated under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45 degrees, 30 degrees, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Here, limitation of flexion of the left knee was to no less than 120 degrees at any time during the initial evaluation period, even when accounting for pain.  It was 134 degrees at the Veteran's March 2005 Medical Evaluation Board examination.  It was 130 degrees (120 degrees following repetitive motion) at the October 2005 VA examination.  It was 140 degrees at the April 2006 VA examination.  It was 130 degrees at the August 2007 VA examination and the November 2007 SSA examination.  Most recently, it was 130 degrees (with pain at 120 degrees) at the July 2012 VA examination.  In sum, the Veteran's left knee disability is manifested by limitation in motion consisting of flexion to no less than 120 degrees.  The findings as to the limitation of left knee flexion results in a noncompensable evaluation throughout the pendency of this appeal.  Consequently, the Board finds that an evaluation in excess of 20 percent for the Veteran's left knee disability is not warranted based on limitation of knee flexion. 

Similarly, limitation of extension of the left knee was to no more than 5 degrees at any time throughout the initial evaluation period.  It was limited to 5 degrees at the October 2005 VA examination.  It was full, to zero degrees, at the April 2006 and August 2007 VA examinations.  It was to -5 degrees at the November 2007 SSA examination.  It was again limited to 5 degrees at the recent July 2012 VA examination.  In sum, the Veteran's left knee disability has, at most, been limited to 5 degrees of extension.  Consequently, the Veteran is not shown to have limitation of extension to warrant a compensable evaluation.  Accordingly, an initial evaluation in excess of 20 percent is not warranted based on limitation of left knee extension. 

The Board has also considered whether there is any additional functional loss not contemplated in the current 20 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Board acknowledges the Veteran's complaints of pain with prolonged walking and other activity, as well as complaints of weakness, stiffness, giving way, locking, buckling, and falling.  Although the medical evidence shows tenderness of the left knee, in general the Veteran's range of motion testing was accomplished without pain in the left knee in excess of the pain already noted in the above range of motion findings.  The examiners consistently found that function of the left knee was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Ultimately, the evidence does not establish that the documented symptomatology constitutes functional loss beyond that contemplated by the assigned rating.  Accordingly, an increased rating is not warranted on the basis of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

Consideration has also been given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Although osteoarthritis was noted on the SSA evaluation, no significant narrowing of the medial joint space compartments or patellofemoral compartment has been shown since or prior to that single instance.  As such, a rating under Diagnostic Code 5003 is not for application.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Although the Veteran has subjectively reported instability and giving way, the medical evidence reveals that there is no recurrent instability of the Veteran's left knee joint on examination.  Specifically, the October 2005 VA examiner indicated there was no left knee laxity.  Ligament stability testing of the left knee was normal at the time of the April 2006 VA examination.  The August 2007 VA examiner explicitly found there to be no instability.  In July 2012, although there was a single instance of +1 laxity of the anterior cruciate ligament, there was no evidence of laxity in the posterior cruciate ligament, medical collateral ligament, or lateral collateral ligament.  Therefore, there is insufficient evidence of recurrent subluxation or lateral instability.  Consequently, a separate rating on this basis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.   

Additionally, the VA outpatient treatment records, private treatment records, and VA examination reports of record do not establish the existence of left knee ankylosis.  Instead, the Veteran retains useful, near full range of motion of his left knee joint.  Therefore, a higher rating on the basis of ankylosis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012).  

The evidence also does not reflect impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2012). 
Finally, evaluations greater than 10 percent are not available under the diagnostic codes pertaining to genu recurvatum or removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2012).

With respect to the Veteran's surgical scars of the left knee, the Board finds that he is not entitled to a separate compensable rating.  During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2012)).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, and the Veteran's claim was received in September 2005, the regulations as amended are not applicable.

Prior to the regulatory amendments, 38 C.F.R. § 4.118, Diagnostic Code 7805, directed that scars other than on the head, face, or neck be rated according to the limitation of function caused by the scar of the affected part.  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).  Here, there is no evidence that the Veteran's left knee scars caused any limitation of function.  Rather, they were described as being level, non-tender, non-numb, and with no abnormalities.  

In sum, the preponderance of the evidence is against the assignment of greater than a 20 percent rating for a left knee disability at any point during the initial evaluation period.  See Fenderson, 12 Vet. App. 119, 126 (1999).  There is no doubt to be resolved, and ratings higher or separate from the currently assigned rating are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his left knee symptoms are more severe than the current disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology.  However, the Board has addressed the Veteran's reported symptoms and the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased left knee symptomatology.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation. 38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the Veteran's service-connected left knee disability, but those symptoms are not present.  The diagnostic criteria also adequately describe the left knee disability's severity and symptomatology over the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

Entitlement to greater than a 20 percent rating for a left knee disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


